                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                         )    CASE NO. 5:18 CR 487-DAP-5
                                                  )
               Plaintiff,                         )    JUDGE DAN AARON POLSTER
                                                  )
       vs.                                        )    OPINION AND ORDER
                                                  )
DENEAL MURRAY,                                    )
                                                  )
               Defendant.                         )

       On August 29, 2018, Defendant Deneal Murray was charged with distributing fentanyl

and 4-ANPP along with Co-Defendant Lamarr Hill on or about April 30, 2018 (Count 4), and

conspiracy to possess with the intent to distribute fentanyl and methamphetamines in the period

between April 1, 2018 through July 26, 2018 (Count 1). Doc #: 9 (“Motion”). On October 19,

2018, Murray filed a Motion to Reveal Identity of Confidential Informant. Doc #: 26. The

Court has reviewed the Motion and the Response Brief, Doc #: 29, and Murray has refrained

from filing a reply. For the following reasons, the Motion is DENIED.

                                                  I.

       Deneal Murray asks the Court to order the Government to reveal the identity of the

confidential informant involved in Murray’s drug purchases because “[t]he informant in this case

was a percipient witness to, and participated in, the alleged transactions, which gave rise to this

case. . . .[N]ot only will the informant’s testimony be relevant and helpful, his/her credibility will

be a central issue in the case.” Id. at 3. Further, “the informant was present during the alleged

drug transaction. Therefore, the informant’s assertions regarding the circumstances of the

alleged transactions, and information as to the background of the informant are important to Mr.

Murray’s defense.” Id.
                                                 II.

       The informant’s privilege is in fact “the Government’s privilege to withhold from

disclosure the identity of persons who furnish information of violations of law to officers

charged with enforcement of that law.” Roviaro v. United States, 353 U.S. 53, 59 (1957)

(citations omitted).

               The purpose of the privilege is the furtherance and protection of
               the public interest in effective law enforcement. The privilege
               recognizes the obligation of citizens to communicate their
               knowledge of the commission of crimes to law-enforcement
               officials and, by preserving their anonymity, encourages them to
               perform that obligation.

Id. The scope of this privilege, however, is limited. Where disclosure of the informant’s identity

“is relevant and helpful to the defense of an accused, or is essential to a fair determination of a

cause, the privilege must give way.” Id., at 60-61.

       In Roviaro, an unidentified informant drove his car to a prearranged meeting place where

he picked up Roviaro. At the time, a government agent was hiding in the trunk of the car and

three other agents followed in two cars. After driving throughout the city, Roviaro got out of the

informant’s car, went to a tree, retrieved a small package, made a motion akin to placing the

package in the car, and walked away. The government agents immediately retrieved the

package, which contained heroin, from the informant’s car–and Roviaro was indicted for drug

trafficking. Before trial, the district court denied Roviaro’s motion for a bill of particulars

seeking, among other things, the identity of the informant based on the government’s assertion

that the informant’s identity was privileged. At trial, government witnesses described the

informant’s participation in the aforementioned transactions and the district court sustained the

Government’s objections to Roviaro’s repeated questions to those witnesses asking for the

                                                 -2-
informant’s identification. Roviaro was convicted of drug trafficking and the convictions were

affirmed on appeal. The Supreme Court reversed. Because the informant was the sole

participant in the transaction other than the defendant, and was the only witness in a position to

amplify or contradict the testimony of the government witnesses, the Supreme Court held that

the failure to disclose the informant’s identity under these circumstances was prejudicial error.

       The Roviaro Court, however, declined to establish a fixed rule as to when disclosure

would be required.

               The problem is one that calls for balancing the public interest in
               protecting the flow of information against the individual's right to
               prepare his defense. Whether a proper balance renders
               nondisclosure erroneous must depend on the particular
               circumstances of each case, taking into consideration the crime
               charged, the possible defenses, the possible significance of the
               informer's testimony, and other relevant factors.

Roviaro, 353 U.S. at 62. A court may not compel disclosure unless the defendant can meet the

burden of showing “some evidence” that the informant’s testimony would aid the defendant in

establishing an asserted defense. United States v. Sharp, 778 F.2d 1182, 1187 (6th Cir. 1985). A

defendant must come forward with probative evidence supporting the need for disclosure. Id. If

not, it is an abuse of discretion for the court to order disclosure. Id.

                                                  III.

       In United States v. Sierra-Villegas, the informant made recorded calls and met with the

defendant discussing the drug conspiracy’s objectives and arranging a drug transaction. 774

F.3d 1093 (6th Cir. 2014). In affirming the district court’s order protecting the informant’s

identity, the Sixth Circuit found that the defendant failed to identify how the informant’s identity

and testimony could genuinely assist the defense. Id. at 1099. Apart from recorded


                                                  -3-
conversations that were evidence, the Sixth Circuit found it unclear what the informant could

provide that would add or detract from the recording. Id.

        Here, the Government asserts that it has video and/or audio recordings of Murray’s drug

transactions which it intends to produce at trial, and Murray has failed to articulate what

information the informant can provide, in addition to the recordings, that would be relevant or

helpful to his defense, or essential for purposes of fairness. Indeed, Murray has not filed, and

does not intend to file, a reply brief.

        Most federal cases involving this limitation on the scope of the informant’s privilege

have arisen where the legality of a search without a warrant is at issue and the communications

of an informant are claimed to establish probable cause. That is not the situation here, where the

drug transactions were recorded. The Court construes Murray’s failure to provide some

evidence that the informant’s testimony would aid him in establishing an asserted defense as his

concession to the Government’s objections to disclosure. Sharp, 778 F.2d at 1187.

                                                IV.

        Accordingly, the Motion to Reveal Identity of Confidential Informant, Doc #: 26. is

hereby DENIED.

        IT IS SO ORDERED.



                                               /s/ Dan A. Polster October 29, 2018
                                              Dan Aaron Polster
                                              United States District Judge




                                                -4-
